Citation Nr: 1603658	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appellant testified at a hearing before the undersigned in November 2015.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

While the Board sincerely regrets the delay, the appellant's service connection claim for cause of death must be remanded for further development to ensure that it is afforded every consideration. 

The Veteran died in May 2010.  The primary causes of death as specified on his death certificate were cardiovascular accident, dysphagia, and atrial fibrillation.  Contributing causes of death were hypertension and cholesterol.  Notably, the death certificate lists atrial fibrillation as having an onset of greater than eight years prior to the Veteran's death.  

Hospitalization records from April 2010 show that the Veteran was hospitalized for dehydration, weakness, and an accidental fall.  A history of atrial fibrillation and atrial flutter was noted.  Upon examination, the EKG showed a normal sinus rhythm with a heart rate of 114 beats per minute.  A right bundle branch block, left anterior fascicular block and no premature ventricular contractions were also noted.  The medical provider's treatment plan included intravenous fluid rehydration and a continuation of Coumadin at two milligrams per day.  

A review of the Veteran's service records shows that he sought treatment in April 1944 for pain around his heart and shortness of breath.  He stated that for over a year, he had slight pains around his heart and shortness of breath, but for the past two weeks it had bother him "some" and for the past two days it had been severe.  The medical provider in April 1944 made a working diagnosis of a functional cardiac complaint.  

Given the foregoing, the Board finds that a medical opinion should be provided to identify whether the Veteran's in-service symptoms concerning his heart are related to the later diagnosed atrial fibrillation. 

Additionally, according to the appellant's November 2015 testimony, the Veteran was being treated by a VA cardiologist in Houston, Texas.  The appellant also stated that the Veteran had received treatment at the Baptist Hospital System and at Regent care prior to his death.  Treatment records from the VA medical facility, Baptist Hospital, and Regent care are not included in the file.  These records should be obtained.  In addition, the appellant should be afforded the opportunity to submit any private treatment records regarding the Veteran's cardiac condition and any treatment he received since he was diagnosed with atrial fibrillation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from the Houston, Texas VA Medical Center.  

2.  Ask the appellant to identify all medical care providers that treated the Veteran for any cardiovascular problems, including hypertension and/or atrial fibrillation, during his lifetime.  Make arrangements to obtain all records that she adequately identifies.  

3.  Make arrangements to obtain the Veteran's complete treatment records from Baptist Hospital and/or Regent Care.  

4.  After the above records have been obtained, obtain a medical opinion from an appropriate VA examiner.  The entire claims file (i.e. the electronic file) must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to the following:  

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's atrial fibrillation and/or hypertension had its clinical onset during active service or is related to any incident of service, including his complaint of pain around his heart and shortness of breath of one year's duration in April 1944?

A detailed rationale, including reference to pertinent findings from the record, must be provided for all opinion(s) provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why such an opinion would require speculation.

5. After completion of the above and any other development deemed necessary, readjudicate the appellant's claim.  If the claim on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



